Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 1 of 14




           EXHIBIT A
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 2 of 14
Deposition of GREGG ROMAN                                            Lisa Barbounis v. Middle Eastern Forum, et. al.


                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



           LISA BARBOUNIS,                                 ) CIVIL ACTION - LAW
                                                           )
                               Plaintiff                   )
                                                           )
           -vs-                                            ) NO. 2:19-cv-05030
                                                           )
           THE MIDDLE EAST FORUM, et                       )
           al.,                                            )
                                                           )
                              Defendants                   )
           _________________________                       X




                                                  * * *



                            The recorded video deposition of GREGG ROMAN,


           taken remotely via Zoom, on Friday, November 20,


           2020, beginning at 11:28 a.m., before Carrie A.


           Kaufman, Registered Professional Reporter and Notary


           Public in and for the Commonwealth of Pennsylvania.

                                       Everest Court Reporting LLC                                          Page: 1
                                215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 3 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     life.      I can continue, Mr. Carson, if you would like
  2     me to.
  3                Q.       Do you think Ms. Brady would say that
  4     she ruined her life?
  5                A.       I think that Ms. Brady speaks out of
  6     one side of her mouth when she's in testimony and
  7     perjures herself and then when she's actually
  8     speaking with her friends like we see in her text
  9     exchanges with Delaney Yonchek, the truth comes out.
 10     And if you had reviewed the messages, and maybe you
 11     did, maybe you didn't, between Ms. Yonchek and
 12     Ms. Brady, we would understand what they actually
 13     think about Lisa Barbounis and how they've had a
 14     negative detrimental effect on their life, and, more
 15     than that, how Lisa introduced Ms. Brady to you,
 16     Mr. Carson, and then led her to be in a legally
 17     compromising position where she might get sued
 18     because of your malpractice, but we can get into that
 19     if you really want to go into it.                        I mean, I don't
 20     think Brady would have met you without Lisa
 21     Barbounis, but correct me if I'm wrong.
 22                Q.       Why is Caitriona Brady going to get
 23     sued?
 24                A.       Well, I'm not saying she's not -- she's
 25     in a legally compromising position that may lead her

                                     Everest Court Reporting LLC                                        Page: 256
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 4 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     to being sued, but that I guess is something --
  2                Q.       Sued for what?
  3                A.       -- that calls for a legal conclusion.
  4     That's something that I think -- well, if we actually
  5     go into the conclusion on everything, in that case,
  6     Mr. Carson, you --
  7                Q.       Sued -- just sued for what?
  8                A.       I'm getting there in a second.                             I don't
  9     know the legal term for it, but I'll give you the
 10     general characterization.
 11                Q.       What's the nonlegal term?
 12                A.       You wrote in Ms. Brady's complaint that
 13     I allegedly sexually assaulted Caitriona Brady.
 14                Q.       That's just flat out not true.
 15                A.       Mr. Carson, we can go to the complaint
 16     if you would like to and I'll tell you what I'm
 17     talking about.
 18                Q.       I mean, we -- look, it's a waste of
 19     time because I know exactly what I wrote.                                Would you
 20     like me to --
 21                A.       Okay.
 22                Q.       -- show it to you, though?
 23                A.       I would love to see it.                      It's in I
 24     believe the fourth charge that you offer on Brady,
 25     either in the first allegation or the second

                                     Everest Court Reporting LLC                                        Page: 257
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 5 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     allegation, but we can get there.                        So you write --
  2                Q.       Her complaint -- Mr. Roman, slow down.
  3     Her complaint alleges no sexual harassment
  4     whatsoever.
  5                A.       Ms. Brady never alleged sexual
  6     harassment against me?               That's news to me,
  7     Mr. Carson.
  8                Q.       Well, then you didn't read her
  9     complaint, Mr. Roman.
 10                A.       What you're saying -- you just said
 11     Caitriona Brady's complaint does not allege sexual
 12     harassment against me?
 13                Q.       That's correct.
 14                A.       Okay.      That's news to me.                    Like, let's
 15     go to the complaint and see what's going on with it.
 16     Let's go to the EEOC filing --
 17                Q.       We're starting to have a conversation
 18     and not a question-answer --
 19                A.       I'm just saying, you made a statement
 20     and I saw it as the form of a question, and I'm
 21     trying to get to it.
 22                Q.       So we don't drive the court reporter
 23     crazy let's just try not to talk over each other.
 24                A.       Sure.
 25                Q.       It's getting late and it's Friday.                                 I'm

                                     Everest Court Reporting LLC                                        Page: 258
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 6 of 14
Deposition of GREGG ROMAN                                           Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     sure everyone is tired.
  2                           Here, I want to do this quickly, so I'm
  3     just going to show it to you just to get -- so first
  4     amended complaint, filed second amended complaint --
  5     all right.
  6                A.         Right.      Mr. Carson, this is the second
  7     complaint.          There's also a first complaint.                           We have
  8     to --
  9                Q.         They're all the same, but --
 10                A.         -- look at the complaints.
 11                Q.         -- the -- the only difference in the --
 12     do you see the first one, first -- this is the first
 13     amended --
 14                A.         So let's go through this and then we
 15     can look at the second one.
 16                Q.         This is all the legal stuff in the
 17     case, but --
 18                A.         Seems like there's a lot of files to
 19     review.
 20                Q.         Yeah.     Just -- all the allegations in
 21     the amended complaint are in the first complaint.
 22     There's -- the amended complaint has more, not less,
 23     so --
 24                A.         Mr. Carson, I have an experience where
 25     you say --

                                      Everest Court Reporting LLC                                        Page: 259
                               215-341-3616 transcripts@everestdepo.com
              Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 7 of 14
Deposition of GREGG ROMAN                                           Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                Q.        I want to -- look, every place where it
  2     says sex it says discriminated based on her sex and
  3     gender, right?         Discriminated based on her sex and
  4     gender, sex and gender, sex and gender.                               It doesn't
  5     say sexual harassment anywhere in her complaint.
  6                A.        We have to go -- we have to go to her
  7     deposition to see that --
  8                Q.        Her deposition doesn't allege that
  9     either.
 10                A.        It does allege that.                   We can go to the
 11     history of the deposition that took place.                                  Here we
 12     go.     Gregg Roman's continuous campaign of sexual
 13     harassment.         What do you call that, Mr. Carson?
 14                Q.        Mr. Roman, read it all.
 15                A.        Far beyond the 2018 statute of
 16     limitations that did not end until November 2018.
 17     Accordingly, plaintiff claims violations of the
 18     continuing violations doctrine.                       You're claiming that
 19     there is a continuing violation doctrine of sexual
 20     harassment under sexual harassment laws.                                Mr. Carson,
 21     you have to --
 22                Q.        It's a typo.
 23                A.        -- you have -- it's a typo.
 24     Mr. Carson, you just represented to me that Caitriona
 25     Brady did not sexually harass --

                                      Everest Court Reporting LLC                                        Page: 260
                               215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 8 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                Q.       Mr. Roman --
  2                A.       Hold on.         Hold on.          Hold on.            I'm
  3     telling you what I see here.
  4                Q.       I know you're getting excited,
  5     Mr. Roman.
  6                A.       I am excited because you just told me
  7     that your client didn't accuse me of sexual
  8     harassment and you just showed me a document that
  9     accuses me of sexual harassment.
 10                Q.       I know, but do you notice the
 11     difference between her complaint and the others is
 12     that they all characterize it as discrimination based
 13     on sex and gender, sex and gender --
 14                A.       Mr. Carson, Mr. Carson, the way in
 15     which a lawyer speaks out of both sides of his mouth
 16     is not something that I profess to be an expert in.
 17                Q.       Her complaint --
 18                A.       What I can tell you --
 19                Q.       Just slow --
 20                A.       -- is what you said -- what I can tell
 21     you --
 22                Q.       Slow down.          Slow down.
 23                A.       What I can tell you --
 24                Q.       Her complaint --
 25                A.       -- is what you said to me approximately

                                     Everest Court Reporting LLC                                        Page: 261
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 9 of 14
Deposition of GREGG ROMAN                                           Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     four minutes ago where you said Caitriona Brady never
  2     accused me of sexual harassment, then you showed me a
  3     complaint where she accuses me of sexual harassment
  4     and you're attributing it to a typo.                              Mr. Carson, the
  5     law does not allow for typos.                     You made my
  6     organization spend hundreds of thousands of dollars
  7     defending itself against a complaint which resulted
  8     in accusations against me of harassment because of
  9     your typo.          That my dear Mr. Carson is something
 10     where I find to be reprehensible and worthy and
 11     meritorious of you being sued for vexatious conduct,
 12     for liability which comes out of an abuse of civil
 13     proceedings, perhaps under the Dragonetti Act, and
 14     more than that, more than that, you just acted in
 15     such a way where you found yourself in front of the
 16     court to be sanctioned not once on July 6th but
 17     twice.
 18                Q.         Mr. Roman, you don't want to start
 19     talking about -- that's not going to help your case
 20     to talk about.
 21                A.         Mr. Carson, you paid my organization --
 22                Q.         Mr. Roman --
 23                A.         Or not paid.           You reimbursed my
 24     organization --
 25                Q.         -- it's not -- not going to help you --

                                      Everest Court Reporting LLC                                        Page: 262
                               215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 10 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                A.       -- over $5,000 in fees --
  2                Q.       I'm trying to help you right now.
  3                A.       Don't tell me what helps me, Mr.
  4     Carson --
  5                Q.       It's not going to --
  6                A.       -- I'm trying to help you.
  7                         THE COURT REPORTER:                  Can't hear
  8                either of you.          Can't hear either of
  9                you.
 10     BY MR. CARSON:
 11                Q.       You got to stop.               I'm trying to --
 12                A.       Mr. Carson --
 13                Q.       I'm actually trying to help you right
 14     now.
 15                A.       You can help me as much as you would
 16     like.
 17                Q.       It's not -- it's not going to --
 18                A.       You can help me as -- you can help me
 19     as much --
 20                Q.       -- help you to sit here and --
 21                A.       -- you can help me as much as you would
 22     like, but, Mr. Carson, if you'll just go to paragraph
 23     --
 24                Q.       Mr. Roman, I'm asking you --
 25                A.       Okay.      I'm trying to just -- I'm trying

                                     Everest Court Reporting LLC                                        Page: 263
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 11 of 14
Deposition of GREGG ROMAN                                           Lisa Barbounis v. Middle Eastern Forum, et. al.

  1     to get here.
  2                Q.         There's no question --
  3                A.         I'm sorry.         I'm going to take a -- I'm
  4     going to take a breath.                I'm going to take a breath.
  5     Okay?
  6                           THE COURT REPORTER:                 This is --
  7                okay.      Stop.     Please.
  8                           THE WITNESS:           I'm going to breathe
  9                in.      I'm going to drink some water.                          I'm
 10                going to calm down.               Okay?
 11                           MR. GOLD:        Why don't we take a
 12                five-minute break.
 13                           THE WITNESS:           Do you want to take
 14                a break?      Take a break.
 15                           THE VIDEO SPECIALIST:                  We're off
 16                the record.        It's 5:47 p.m. Eastern.
 17                           (A brief recess was taken.)
 18                           THE VIDEO SPECIALIST:                  It's 5:59
 19                p.m. and we're back on the record.
 20                           MR. CARSON:          Yeah, for the record,
 21                Mr. Gold, when you give your -- when you
 22                tell your client what to say during a
 23                deposition in the middle of a deposition
 24                you should put yourself on mute.
 25                Everyone can hear you giving your client

                                      Everest Court Reporting LLC                                        Page: 264
                               215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 12 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                advice.
  2     BY MR. CARSON:
  3                Q.       But to continue the deposition,
  4     Mr. Roman, can you hear me?
  5                A.       Yes.
  6                Q.       Do you understand sitting here today
  7     that neither Caitriona Brady nor Delaney Yonchek ever
  8     accused you of sexual assault or sexual harassment?
  9                A.       I would point you to Paragraph 364 in
 10     the second amended complaint of Ms. Brady
 11     allegations --
 12                Q.       Yeah, did you read --
 13                A.       -- and Paragraph --
 14                Q.       -- the rest of the complaint?
 15                A.       -- and Paragraph 366 of the first
 16     amended complaint, and if you would like me to be
 17     able to comment on that we can read the paragraphs --
 18                Q.       No, I don't need you to comment.                               Do
 19     you understand that the rest of the complaint alleges
 20     sex and gender discrimination throughout?
 21                A.       I understand in part it alleges sex and
 22     gender discrimination, but it also alleges sexual
 23     harassment and sexual assault, two things which your
 24     client --
 25                Q.       Where does it allege --

                                     Everest Court Reporting LLC                                        Page: 265
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 13 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                A.       -- admitted under oath didn't happen.
  2                Q.       -- sexual assault, Mr. Roman?
  3                A.       364 and 366, second amended complaint
  4     and first amended complaint --
  5                Q.       364 of the what?
  6                A.       364 of the second amended complaint and
  7     366 in the first amended complaint.                         Is that also a
  8     typo?
  9                Q.       364 of the second amended complaint.
 10                A.       Correct.
 11                Q.       Defendant Middle East Forum breached
 12     its duty of care and this directly caused the sexual
 13     assault of plaintiff Caitriona Brady, yes, yeah, it
 14     is a typo actually.
 15                A.       So you made a typo in your complaint
 16     accusing me of sexual assault.
 17                Q.       Your client -- your lawyer --
 18                A.       I don't have a client.
 19                Q.       Your lawyers understood the entire time
 20     we've litigated this case that there was never a
 21     sexual assault --
 22                A.       Mr. Carson, this is what I understand.
 23     I understand that you filed a public document --
 24                Q.       I didn't ask -- I didn't ask a question
 25     yet.

                                     Everest Court Reporting LLC                                        Page: 266
                              215-341-3616 transcripts@everestdepo.com
             Case 2:19-cv-05030-JDW Document 95-1 Filed 12/14/20 Page 14 of 14
Deposition of GREGG ROMAN                                          Lisa Barbounis v. Middle Eastern Forum, et. al.

  1                A.       Okay.      You asked me where it says it, I
  2     told you where you said it, you just read it, it says
  3     that you accused me of sexual assault --
  4                Q.       There is no question on the record.
  5     This isn't a conversation.
  6                A.       I'm not saying --
  7                Q.       It's not a conversation.
  8                A.       I took that as a question.                         I apologize
  9     if I mischaracterized your statement.
 10                         MR. CAVALIER:             I am going to state
 11                for the record that your categorization
 12                of what Mr. Roman's lawyers understood
 13                throughout the entirety of this case is
 14                inaccurate.
 15                         MR. CARSON:           It's not inaccurate
 16                at all.    You guys didn't ask one
 17                question at her deposition about a
 18                sexual assault.
 19                         MR. CAVALIER:             That's false.
 20                         MR. CARSON:           No, it's not.                I'm
 21                going to continue, though.
 22     BY MR. CARSON:
 23                Q.       So to continue this -- this deposition,
 24     so after the AIPAC conference in -- strike that.
 25                         After the trip to Israel that you made

                                     Everest Court Reporting LLC                                        Page: 267
                              215-341-3616 transcripts@everestdepo.com
